ORDER
This matter having been duly presented to the Court on the motions of respondent for reconsideration of the denial of the petition for review of the Disciplinary Review Board’s decision in DRB 95-079 and for a stay of the effective date of the two-year suspension from practice ordered by the Court on June 4, 1996;
And the Office of Attorney Ethics having interposed no objection to a three-week stay of the effective date of the suspension;
And good cause appearing;
It is ORDERED that the motion for reconsideration of the petition for review in DRB 95-079 is denied; and it is further
ORDERED that the motion to stay the effective date of the suspension from practice is granted; and it is further
ORDERED that respondent’s two-year suspension from the practice of law shall commence July 22, 1996, and shall remain in effect until further Order of the Court.